Walton, J.
The track of the Waterville and Fairfield Railway and Light Company crosses the track of the Maine Central Railroad, and the Railroad Commissioners have decided that the Waterville and Fairfield Company shall bear the whole expense of constructing and maintaining the crossing. On appeal, the court below accepted the report of the commissioners and ordered it to be recorded, and the case is before the law court on exceptions.
In support of the exceptions it is urged that it was unreasonable and unjust to place the whole burden of constructing and maintaining the crossing upon the Waterville and Fairfield Company, and that the Act of 1895, c. 72, under which the Commissioners acted, *335not only authorizes but contemplates that the expense shall be apportioned between the two companies.
The Act of 1895, c. 72, undoubtedly authorizes the Railroad Commissioners to apportion the expense, but it does not require them to do so. It leaves the question to their sound judgment and discretion. And, on appeal, the only rule prescribed for the presiding justice is that he shall make such order or decree as law and justice shall require. The statute declares that “ exception may be taken to such order or decree,” but it prescribes no rules by which the law court shall be governed in passing upon the exceptions. It seems to us that the evident intention of the legislature was to leave the whole question of how railroad crossings should be constructed and maintained, and how the expense of such crossings should be borne, in the first instance to the sound judgment and discretion of the Railroad Commissioners, and we think that their decision should not be altered or reversed unless manifestly illegal or unjust.
Taking this interpretation of the statute for our guide, the question is whether the decision of the Railroad Commissioners is manifestly illegal or unjust. We do not think it is. At the time when this crossing became necessary, the track of the Maine Central Railroad had been completed, and the crossing was needed for the accommodation of the Waterville and Fairfield road alone, and it does not seem to us that it was either illegal or unjust to require the latter road to bear the expense of its construction and maintenance. It seems to us that whenever an alteration is made in an existing railroad track for the sole convenience and accommodation of another railroad, the expense should be borne by the latter. Possibly exceptions may exist to such a rule; but we fail to discover any reason for holding that the present case furnishes such an exception.

Exceptions overruled.